DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 6, what is the word “it” referring to?  Please clarify.  In line 8, the word “one” should be changed to -- an user -- to provide proper antecedent basis for later in the claims to follow (e.g. line 10 of this claim).  In line 9, the phrase “the behavior” should be changed to -- a behavior --. 
In claim 4, line 1, the phrase “the electric lifting table” should be changed to -- an electric lifting table --.  In line 9, the word “one” should be changed to -- an user -- to provide proper antecedent basis for later in the claims to follow (e.g. line 11 of this claim).
In claim 5, line 1, what is the word “it” referring to?  Please clarify.  In line 7, the word -- the -- should be inserted before the phrase “table board”.  In line 7, the word “one” should be changed to -- the user --.  In line 9, the word -- the -- should be inserted before the phrase “table board”.  In line 9, the word “one” should be changed to -- the user --. 
In claim 6, line 2, the word “one” should be changed to -- the user --.
In claim 7, lines 1-2, the phrase “the vibration condition” should be changed to -- a vibration condition --.  In line 4, the word “one” should be changed to -- the user --.
In claim 8, line 2, the phrase “the period” should be changed to -- a period --.  In line 3, the phrase “the last behavior” should be changed to -- a last behavior --.  
In claim 9, lines 2-3, the phrase “the period” should be changed to -- a period --.  In line 3, the word -- the -- should be inserted before the phrase “table board”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0025860 (Kollreider).
With regards to claim 1, Kollreider discloses an electrically adjustable table system comprising, as illustrated in Figures 1-3, an electric lifting table 1 comprising a table board 2 includes one side of which is provided with at least one table leg 3; a lifting mechanism 4 arranged within the table leg; a controller 11 connected to the table board and electrically connected to the lifting mechanism; a vibration sensor 10 electrically connected with the controller and the vibration sensor is configured to sense vibration of the table board when one knocks on the table board (paragraphs [0029],[0039]); the controller is configured to control the lifting mechanism to act according to the behavior that the user knocks on the table board sensed by the vibration sensor (paragraph [0039]).  (See, paragraphs [0017] to [0039]).
With regards to claim 2, Kollreider further discloses the vibration sensor is a single-axis or multi-axis acceleration sensor.  (See, paragraph [0031]).
With regards to claim 3, Kollreider further discloses the vibration sensor is rigidly connected with the table board.  (See, paragraph [0036]; Figure 2).
With regards to claim 4, Kollreider discloses an electrically adjustable table system comprising, as illustrated in Figures 1-3, a control method of the electric lifting table 1 comprising a table board 2 includes one side of which is provided with at least one table leg 3; a lifting mechanism 4 arranged within the table leg; a controller 11 connected to the table board and electrically connected to the lifting mechanism; a vibration sensor 10 electrically connected with the controller; the controller is configured to receive vibration of the table board generated when one knocks on the table board and sensed by the vibration sensor (paragraphs [0029],[0039]), and then control the lifting mechanism to act in accordance with the received table board vibration generated when the user knocks on the table board (paragraph [0039]).  (See, paragraphs [0017] to [0039]).
With regards to claim 5, Kollreider further discloses S1, setting different control modes of the lifting mechanism corresponding to different table board vibrations as a result of different knocking modes of users; S2, after starting control of the electric lifting table, detecting the table board vibration by the vibration sensor; if table board vibration generated when one knocks on the table board is not detected, going back to S2 to continue detecting; if table board vibration generated when one knocks on the table board is detected, transmitting table board vibration information to the controller, and then skipping to S3; S3, acquiring a corresponding control mode of the lifting mechanism, by the controller according to the table board vibration information acquired in S2 and settings in SI, and controlling the lifting mechanism, by the controller according to the acquired control mode.  (See, paragraph [0039]).
With regards to claim 6, Kollreider further discloses the table board vibration generated when one knocks on the table board in S1 is determined by detecting vibration parameters such that the vibration parameters include vibration number of times and/or frequency and/or intensity.  (See, paragraph [0039]).
With regards to claim 7, Kollreider further discloses the vibration condition of the table board is set to activate the controller in S1, and S2 further comprises the following steps: S21, detecting the table board vibration generated when one knocks on the table board by the vibration sensor; if the control mode corresponding to the detected table board vibration is just the mode for activating the controller, activating the controller, and then starting control of the electric lifting table; if the control mode corresponding to the detected table board vibration is not the mode for activating the controller, continuing detecting.  (See, paragraph [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0025860 (Kollreider).
With regards to claim 8, Kollreider further discloses when no table board vibration is detected by the vibration sensor, the controller is controlled to be dormant and control on the electric lifting table is closed (e.g. stand-by state and inactive until compensation signal; paragraphs [0009], [0026], [0028], and [0039]).
The difference between the prior art and the claimed invention is the reference does not explicitly teach no vibration during a period of time of X since the last control behavior of the controller.
To have set such set test characteristic and parameter for a period of time of X as in the claim is considered to have a matter of optimization and choice possibilities, and common knowledge to the user and/or manufacturer to conserve power when no activities is being detected without departing from the scope of the invention.
With regards to claim 9, Kollreider further discloses in S2, if the vibration of the table board is detected, then table board vibration information detected is transmitted to the controller (paragraphs [0029],[0039]).
The difference between the prior art and the claimed invention is the reference does not explicitly teach detection then needs to last for the period of time of Y.
To have set such set test characteristic and parameter to last for a period of time of Y as in the claim is considered to have a matter of optimization, choice possibilities, and common knowledge to the user and/or manufacturer to set a knocking pattern and/or haptic signal for a time period in order to detect and measure the knocking patterns and/or haptic signals in paragraphs [0037] to [0039] to active the lifting mechanism without departing from the scope of the invention.
With regards to claim 10, Kollreider further discloses in S3, when the controller controls the lifting mechanism to operate, if the vibration of the table board is detected by the vibration sensor, the controller controls the lifting mechanism (paragraphs [0029],[0039]).
The difference between the prior art and the claimed invention is the reference does not explicitly teach the controller controls the lifting mechanism to stop operation.
To have set such set test characteristic and parameter for the controller to stop operation of the lifting mechanism as in the claim is considered to have a matter of optimization, choice possibilities, and common knowledge to the user and/or manufacturer to set a knocking pattern and/or haptic signal to stop operation of the lifting mechanism when an adjustable height is reached and to conserve power after adjustment without departing from the scope of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Lu, Hille, Averlanov, Hoyer, are related to electric lifting table having an user tapping/knocking on the table top or adjusting the electric lifting table before colliding with another object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/HELEN C KWOK/Primary Examiner, Art Unit 2861